Exhibit 10.4.3

 

THORNBURG MORTGAGE, INC.

 

AMENDMENT NO. 3

TO

AMENDED AND RESTATED

2002 LONG-TERM INCENTIVE PLAN

 

Dated as of January 25, 2005

 

Pursuant to Section 8.2 of the Amended and Restated 2002 Long-Term Incentive
Plan (the “Plan”), the Board of Directors of Thornburg Mortgage, Inc. (the
“Company”) hereby revises and amends the terms of the Plan as follows, effective
January 25, 2005:

 

Section 3.6.1 of the Plan shall be amended by adding the following sentence at
the end of the Section:

 

“The term of service on the Advisory Board and the term of continued
participation in the incentive compensation distributions under the Plan under
Section 3.6.2, shall be limited to a maximum of ten (10) years from the date of
joining the Advisory Board.”

 

The Plan, as amended herein, is in all respects ratified and affirmed on behalf
of the Company by its Board of Directors, including a majority of its
non-employee Directors.

 

The Company has caused this Amendment No. 3 to the Plan to be executed in the
name and on behalf of the Company by an officer of the Company thereunto duly
authorized as of the date written above.

 

THORNBURG MORTGAGE, INC.

a Maryland corporation

By:

 

/s/ Larry A. Goldstone

--------------------------------------------------------------------------------

   

Larry A. Goldstone

   

President and Chief Operating Officer